Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 1 of 8
\ =

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT _ sount24Stetes cours
FIL

for the

Southern District of Texas : MAR 08 2024

Houston Division Nathan Ochsner

Case No.

 

(to be filled in by the Clerk’s Office)
Shereen Suraya DeVries

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ef the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) Xx] Yes [] No

Harris County, Texas, Chad J. Shaw, Laurie L.
Christensen, Robert W. Royall Jr.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nowe Ne Ne ee ee ee ee ee Ne ee Ne Se

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Shereen DeVries
Street Address 2335 W TC Jester Blvd
City and County Houston, Harris
State and Zip Code Texas 77008
Telephone Number (713) 636-9115
E-mail Address sdevries@protonmail.com

 

Page | of 8
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 2 of 8

 

B.

The Defendant(s)

Defendant No. 1

Name

Job or Title (known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)_ .

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code

Harris County, Texas-

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (known). Attach additional pages if needed.

 

 

 

Houston, Harris

 

Texas

 

 

 

Chad J. Shaw

 

Deputy Chief

 

2318 Atascocita Rd

 

Humble, Harris

 

Texas, 77396

 

713-274-1741

 

chad.shaw@fmo.hctx.net

 

Laurie L. Christensen

 

Fire Marshal

 

7701 Wilshire Place Dr.

 

Houston, Harris

 

Texas, 77040

 

281-850-8467

 

LLC@hcetx.net

 

Robert W. Royall Jr.

 

Assistant Chief

 

2318 Atascocita Rd

 

Humble, Harris

 

Texas, 77040

 

Page 2 of 8
Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 3 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IL.

Telephone Number 713-828-2160

 

E-mail Address (if known) bob.royall(@fmo.hctx.net

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name Harris County Fire Marshal's Office
Street Address 2318 Atascocita Rd

City and County Humble, Harris

State and Zip Code Texas 77396

Telephone Number (281) 436-8000

 

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
42 U.S.C. § 1983

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 8
Case 4:21-cv-00753 Document 1 Filed on 03/08/21 in TXSD Page 4 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

UNMOOONO

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
August 26,2020
C. I believe that defendant(s) (check one):
xX is/are still committing these acts against me.
L] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check ail that apply and explain):
LJ race
xX] color White
gender/sex Female
| religion
national origin Iranian decent
C] age (vear of birth) (only when asserting a claim of age discrimination.)
L] disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 8
Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 5 of 8

In October 2004, I began working for Harris County Fire Marshal's Office, and my final position
was Sr. Hazmat Technician. On August 26, 2020, I received a telephone call from Robert W. Royall Jr,
Assistant Chief, notifying me that I had two options, resign or be terminated due to an allegedly
inappropriate conversation.

On July 24, 2020, J had a discussion with two coworkers on actual current events that were well
documented in the media, and such topics were clearly matters of public concern based on the amount of
social discourse prevalant across all forms of media. Specifically, 1 spoke with Curtis Garmon, a white
male, and Johnathon Blue, a black male, about the Marxist ideology becoming pervasive in the Black
Lives Matter Inc. organization as boasted by one of their founding members, and we discussed the
degredation of the family unit as outlined on the Black Lives Matter Inc. website. We discussed the
historical basis of systemic racism implemented by the government designed to disrupt the black family,
and we discussed current perception being supported by the media concerning interracial relationships.
Discussions of current events, such as the conversation described above, were common in the
workplace, and to my knowledge, such conversations never resulted in someone being reprimanded or
receiving any type of corrective action. The conversation was not disruptive in the workplace, none of
the participants in the conversation , myself included, used raised voices or derogatory language, and
nothing in this conversation violated any workplace rules or policies. The convesration concerned topics
of racial justice, including problems such as institutionalized racism and the destruction of the nuclear
family dynamic in marginalized communities—topics that dominated the news cycle in the Summer of
2020.

While I believed I expressed my opinion regarding the above-described topics with my colleagues
in an apprpopriate and professional manner, Johnathon Blue who participated in the conversation and
provided details of the conversation to other members of the team over a week after the conversation
occurred, apparently disagreed with my viewpoint and falsely attributed comments to me in a report to
decsion-makers at Harris County. I was terminated without so much as an interview, while the two
males involved in the conversation were afforded interviews with the arson investigator conducting the
investigation, as Human Resources was not involved, and to my knowledge, the investigator has no
Human Resources experience. It was a deviation from Harris County’s policy that was in-place at the
time for such an investigation to be conducted by anyone outside of the Human Resources Department.

On August 11, 2020 I was suspended, the investigation was initiated, and I was treated with zero
integrity and no due process. I was alienated from my coworkers in an effort to further impugn my
character. I was not notified what the actual nature of the allegations were for the suspension; rather, I
was provided only a vague description of the complaint. I did not even know who made the complaint
until after I was terminated. I was, however, told to provide a statement of the conversation that had
taken place July 24, 2020, with as much detail as possible, within 24 hours of being suspended and with
no particular information about what I was accused of doing. { complied with this directive despite being
deprived of what it was I was being accused of with any meaningful particularity.

After acquiring the completed investigation, for which | had to submit a request for public
information after my termination to obtain, it was evident the investigation was biased and worked
backwards from a predetermined conclusion. There were misrepresentations made that I was never
given an opportunity to defend against. There were also assumptions made and facts left out of the
investigation. | expressed a willingness to take a polygraph as to the truthfulness of my statement. The
investigation omitted pertinent information regarding conversations that took place the next day. But, the
investigation included statement of hearsay and double hearsay as evidence of my supposed wrongdoing
for which I was deliberately refused an opportunity to confront because Chad Shaw, who testified before
the Texas Workforce Commission under oath that it was his recommendation to terminate my
employment, disagreed with my expression of my political viewpoint and because I am a female of
Iranian national origin.

In November 2019, I was passed over for a promotion despite my extensive experience and being
next in line for a promotion to management, as an obvious successor to my supervisor. I was told that |
did not receive the promotion due to my interpersonal skills while the male who received the promotion
was told he had to improve his attitude. The people conducting the investigation were also on the
committee for the promotional interviews.

I have been called a half terrorist throughout my employment by supervisors and coworkers.

 

Page 5 of 8
Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 6 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Despite the comments being derogatory about my national origin, corrective action was never deemed
necessary.

I believe my employer used a pretextual reason to discharge me because I was the highest-ranking
female employee, and the only employee of Iranian national origin, in the Harris County Fire Marshal’s
Office. I was treated less favorably than similarly situated male employees of non-Iranian national
origin, including but not limited to Johnathon Blue, Curtis Garmon, Adam Aiken and Sean Webb. In
particular, I was not afforded the same opportunity during Harris County’s investigation as the two male,
non-Iranian employees to be able to provide my side of the story, nor the opportunity afforded to the
other two non-Iranian males who overheard but were not engaged in the conversation. Additionally, |
was replaced by a white non-Iranian male. Further, Mr. Garmon is eligible for rehire at Harris County,
while I am not, despite being accused of engaging in the same allegedly inappropriate conversation on
July 24, 2020, and Mr. Blue had no action taken against him despite being engaged in and an active
participant of the conversation. This is important because Mr. Shaw, in sworn testimony before the
Texas Workforce Commission, testified that I was terminated merely because I engaged in the
conversation on July 24, 2020, rather than the substance of the conversation. I further believe that my
being blacklisted from reemployment at Harris County is a direct result of, and in retaliation for,
engaging in a protected activity under Title VII because I filed a charge of discrimination against Harris
County.

My beliefs and values are very well known at my former employer and among my former
coworkers and supervisors because I expressed conservative values, including the rejection of Marxism
and valuing the family unit. Chad J. Shaw, Robert W. Royall Jr. and Laurie L. Christensen, in their
positions of Deputy Chief, Assistant Chief and Fire Marshal, respectively, acted under color of state law
when Chad J. Shaw conjured false allegations against me in a pretextual investigation, and Robert W.
Royall Jr. and Laurie L. Christensen terminated my employment because they disagreed with my
expression of my political viewpoint. The First Amendment right to engage in political speech was
clearly established at the time of my termination. Accounting for Chad J. Shaw’s approximately four and
half years’ experience in the role of Deputy Chief, Robert W. Royall Jr’s fifteen years as Assistant
Chief, and Laurie L. Christensen’s approximately three years’ as Fire Marshal, it follows that a
reasonable official in their positions and with their experience and training would understand that
terminating an employee for engaging in protected political speech violates the First Amendment.
Harris County discriminated against me because of my race (White), national origin (Iranian) and sex
(female), and retaliated against me in violation of Title VII of the Civil Rights of 1964, as amended.
Additionally, Harris County, Chad J. Shaw, Laurie L. Christensen and Robert W. Royall Jr. in their
individual capacities, retaliated against me for engaging in political speech protected by the First
Amendment, as was recently corroborated by Chad J. Shaw during a hearing with the Texas Workforce
Commission, in violation of 42 U.S.C. § 1983.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

11/24/2020
B. The Equal Employment Opportunity Commission (check one):

Page 6 of 8
Case 4:21-cv-00753 Document1. Filed on 03/08/21 in TXSD Page 7 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

[| has not issued a Notice of Right to Sue letter.
Xx issued a Notice of Right to Sue letter, which I received on (date) 12/15/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

| 60 days or more have elapsed.
LC] less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

I seek reinstatement, or front pay in lieu of reinstatement. If reinstatement is impracticable or impossible I further
seek back pay from the date of my termination, inclusive of compensation for lost wages, lost pension
contributions, lost medical benefits, lost life insurance, long term disability coverage, and other compensatory
damages. I also seek recovery of costs of court, prejudgment and post-judgment interest as allowed by law, and
any and all further relief, in law or in equity, to which I may be justly entitled.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3/8/2021
|

Page 7 of 8
Case 4:21-cv-00753 Document1 Filed on 03/08/21 in TXSD Page 8 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Signature of Plaintiff N e

Printed Name of Plaintiff © Shereen DeVries

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 8 of 8
